 1

 2                                                     HONORABLE MICHELLE L. PETERSON

 3

 4

 5

 6

 7
                          THE UNITED STATES DISTRICT COURT
 8                    WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 9   COASTAL TRANSPORTATION, INC., a                          Case No.: 2:17-cv-01555-MLP
     Washington corporation,
10
                                    Plaintiff,
11                                                            ORDER GRANTING
            vs.                                               STIPULATED DISMISSAL
12   EAST WEST SEAFOODS L.L.C., a Washington
     limited liability company,
13
                                   Defendant.
14
            THIS MATTER having come before the above-entitled court on the Stipulation of
15
     the parties, and therefore, IT IS HEREBY
16
            ORDERED that the above-entitled action is dismissed with prejudice and that
17
     each party shall bear their own costs and attorney’s fees incurred in the above-captioned case.
18
     SO ORDERED this 5th day of November, 2019.
19


                                                          A
20

21                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
22

23

24


      STIPULATION FOR DISMISSAL - 1
 1
     Presented by:
 2
     Attorneys for Plaintiff                                       Attorneys for Defendant
 3
     HOLMES WEDDLE & BARCOTT, P.C.                                 THE LAW OFFICE OF MARC S. STERN
 4
     By: _/s/ John E. Casperson____________                    By: _/s/ Marc S. Stern_______________
 5   John E. Casperson, WSBA No. 14292                         Marc S. Stern, WSBA No. 8194
     999 Third Avenue, Suite 2600                              1825 NW 65th Street
 6   Seattle, WA 98104                                         Seattle, WA 98117-5532
     Telephone: 206-292-8008                                   Telephone: 206-448-7996
 7   Facsimile: 206-340-0289                                   Facsimile: 206-297-8778
     Email: casperson@hwb-law.com                               Email: marc@hutzbah.com
 8

 9

10

11

12

13   CERTIFICATE OF SERVICE
     The undersigned certifies under penalty of perjury
14   of the laws of the State of Washington that, on the
     1st day of November, 2019, the foregoing was electronically
     filed with the Clerk of Court using the CM/ECF system
15   and will send notification of such filing to the following:

16   Marc S. Stern
     Attorney at Law
     1825 NW 65th Street
17   Seattle, WA 98117-5532
     Email: marc@hutzbah.com
18   Counsel for Defendant

19
     ___________________________
     Alegria S. Forman
20

21

22

23

24


      STIPULATION FOR DISMISSAL - 2
